Citation Nr: 0633484	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  04-10 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a disability of the 
right lower extremity, claimed as neuropathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1944 to April 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the "Tiger Team" at the Cleveland, Ohio Regional Office 
(RO) of the Department of Veterans Affairs (VA), which, in 
pertinent part, denied service connection for right foot 
plantar fasciitis, right hip strain, right knee degenerative 
arthritis, and right ankle disability.  Thereafter, the 
claims folder was returned to the RO in Los Angeles, 
California.  The veteran subsequently perfected an appeal.  

In February 2006, the veteran testified before the 
undersigned Veterans Law Judge sitting at the RO.  A 
transcript of the hearing is associated with the claims 
folder and has been reviewed.  Although service connection 
claims for plantar fasciitis of the right foot, degenerative 
arthritis of the right knee, and right ankle disability were 
certified for appeal, during the pre-hearing conference, the 
veteran clarified that he is actually seeking service 
connection for a disability of the right lower extremity, 
claimed as neuropathy.  Thus, the service connection claims 
certified for appeal have been consolidated, as reflected on 
the title page of this decision.  Also during the hearing, a 
motion to advance on the docket was advanced and granted.  

In April 2006, the Board, in pertinent part, remanded the 
veteran's service connection claim for a disability of the 
right lower extremity, claimed as neuropathy, for further 
development.  The case has since returned to the Board for 
appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The veteran asserts that he is entitled to service connection 
for a right lower extremity disability, claimed as 
neuropathy.  He reports having polio and poliomyelitis prior 
to service, and claims that his poliomyelitis was aggravated 
during his period of military service.  The veteran's 
entrance examination report does not show a diagnosis of 
polio.  On examination for VA purposes in August 2001, it was 
noted that the veteran had childhood polio.  What was not 
apparent from the record was whether the polio residuals 
increased in severity during service.  

Pursuant to the Board's April 2006 remand, the veteran 
underwent an examination in July 2006 to determine whether 
the veteran's claimed pre-existing polio was aggravated 
during service.  According to an addendum to the July 2006 
examination report, the Chief of Neurology noted that there 
is insufficient clinical information to substantiate a 
diagnosis of polio.  It was added that there was insufficient 
evidence to show that disability exhibited by right lower 
extremity weakness was aggravated during service.  What is 
not apparent (and what was not asked since the records 
indicated pre-existing polio which this physician has 
questioned) is whether current disability exhibited by right 
lower extremity weakness had its onset in service or is 
otherwise related to active duty.  

Consequently, the Board finds that further development is 
necessary to determine whether there is evidence of a nexus 
between any currently diagnosed neuropathy and active 
military service.  In this regard, the Board notes that 
service records show that, during the veteran's fifth week of 
boot camp, he noted increased stiffness, a gradual inward 
rotation, and numbness in his right leg.  In February 1945, 
he was disqualified from overseas duty due to his right leg 
limp.  On March 1945 examination, there was evidence of 
rigidity, some cyanosis, and a hyperesthesia of the right 
leg.  In April 1945, based on a Medical Board's 
determination, the veteran was discharged due to chronic 
conversion hysteria manifested by hysterical inversion of 
both feet, diminished ability to walk, anxiety, nervousness, 
and trembling.  



Accordingly, the case is REMANDED for the following action:

1.  The veteran's claims folder should be 
returned to the VA examiner who conducted 
the July 2006 VA neurological examination 
or the Chief of Neurology who provided an 
associated addendum in the same month.  
The examiner is requested to review the 
claims folder and:

a).  Clarify the diagnosis pertinent to 
the veteran's right lower extremity.  
Does the veteran have peripheral 
neuropathy, polyneuropathy, or diabetic 
neuropathy?

b).  Provide an opinion as to whether 
there is a 50 percent probability or 
greater that any current disability of 
the right lower extremity manifested by 
weakness is related to service.  The 
examiner should reconcile any opinion 
with the service medical records, to 
include a February 1945 treatment record, 
a February 1945 Consultation Service 
report, a March 1945 psychiatric survey 
report; and an April 1945 Medical Board 
determination report, as well as post-
service evidence of diabetes and 
degenerative disc disease of the lumbar 
spine.  A complete rationale for any 
opinion expressed should be included in 
the examination report.

2.  Following the above, the RO should 
re-adjudicate the service connection 
claim for a disability of the right lower 
extremity, claimed as neuropathy.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


